DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-26 directed to a non-elected invention without traverse.  Accordingly, claims 22-26 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3 (currently amended): The method of claim [[3]] 2, wherein the pressure threshold is zero.
Claim 22: cancelled
Claim 23: cancelled
Claim 24: cancelled
Claim 25: cancelled
Claim 26: cancelled
Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, the closest prior art references of record are NOK (JPH077919U, see English translation from 1/18/2022), Altonen (US 2017/0015029), and Pollard (US 2017/0021544).
Each of claims 1, 8, and 15 require identify an average melt travel time for the standard-setting series of molding cycles; set an acceptable margin from the average melt travel time; initiate additional molding cycles after the standard-setting series of molding cycles; identify, for each of the additional molding cycles, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action, which is not taught by any of the cited references. 
NOK [0030]-[0039] describes the process a control unit uses to control injection molding. NOK describes using pressure measurements as a screw is moving to determine when the pressure of the molding material in the cylinder reaches a desired pressure. When the desired pressure is reached, the position of the screw and distance traveled are calculated. This process is performed to account for a time lag between when the screw starts moving and begins compressing the molding material and when material is compressed and actually beginning to be extruded from the nozzle, see NOK [0016]. NOK primarily uses the pressure readings to account for the lag and does not describe a process of setting a standard and average for a series of molding cycles and also does not describe measuring a time. Therefore, NOK does not meet the claimed, identify an average melt travel time for the standard-setting series of molding cycles; set an acceptable margin from the average melt travel time; initiate additional molding cycles after the standard-setting series of molding cycles; identify, for each of the additional molding cycles, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action.
Altonen also describes an injection molding process monitored by a controller. In Altonen [0053]-[0054] the controller monitors variables such as pressure of the material and compares that pressure reading to the desired melt pressure. When deviations from the desired value are detected, the controller can adjust the molding cycle or make changes in subsequent cycles. Altonen [0053] also describes measuring variables over many cycles and using that averaged number to control the molding process. Altonen does not describe that a melt  travel time or average melt time is used during these cycles. Altonen [0053]-[0054] describe a filling rate or flow rate but neither of these are the same as a melt travel time. Although filling rate could be used to describe the amount of time it takes for the molding material to fill the mold, this is not necessarily indicative of a time it would take the melt to travel, just how long until the mold is full. Alternatively, both filling rate and flow rate could refer to a volumetric flow rate of the material. Although the melt travel time could potentially be calculated from the volumetric flow rate of the material, Altonen does not disclose this. Further, this process in Altonen is related to the actual filling of the mold, not the time of compressing the molten material prior to extrusion. Therefore, Altonen does not describe a melt travel time or average melt travel time and also does not disclose the process of setting an average melt travel time over a series of molding cycles. 
Finally, Pollard [0028]-[0032] describes a similar process to NOK except the controller monitors a sensor in the mold cavity to indicate fill percentage of the mold. Similarly, to Altonen, Pollard [0030] describes averaging fill times over the course of several cycles but does not explicitly mention melt travel time. Further, Pollard is mainly concerned with filling a mold and not necessarily the time it takes melt to travel into the mold, rather the completion time or rate of filling. Therefore, Pollard also does not describe melt travel time or averaging the melt travel time over a series of cycles. 
Although other references describe a process of averaging a control variable over a series of molding cycles and even initiating a corrective action when that variable exceeds a desired value, no other references specifically describe calculating a melt travel time and averaging it over a plurality of cycles. References describing a fill rate or volumetric flow rate do not necessarily include enough information to calculate the melt travel time nor is the melt travel time necessarily part of thermoplastic material beginning to be extruded from a nozzle but rather is related to the actual filling process of the mold after extrusion begins, see Altonen [0053]-[0054] or Pollard [0030].  Therefore, none of the cited references meet the claimed, identify an average melt travel time for the standard-setting series of molding cycles; set an acceptable margin from the average melt travel time; initiate additional molding cycles after the standard-setting series of molding cycles; identify, for each of the additional molding cycles, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action and claims 1, 8, and 15 and their dependent claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The previous objection to claim 3 has been corrected by an Examiner’s amendment, see above. 
Applicant’s arguments, filed 4/6/2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of 1/18/2022 has been withdrawn.  Examiner agrees that a melt travel time would not be met by a fill rate because a fill rate is not necessarily indicative of a time and could be indicative of a volumetric flow rate. Further, even if the time to fill the mold could be calculated from the fill rate, this is not necessarily the melt travel time. Claims 1-6, 8-13, and 15-20 are allowed, see reasons for allowance above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                    
                                                                                                                                                                                    /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744